Title: To James Madison from Louis-Marie Turreau de Garambouville, 13 September 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur, 
Baltimore Le 13. Septembre 1806.

Le coup de vent qui S’est fait Sentir depuis le 18. jusqu’au 23. du mois dr. a considérablement endommagé trois Bâtimens de Guerre français, ce qui les a forcés de venir chercher des Vivres et des moyens de Se réparer dans les ports de l’Amérique.
L’Administration Consulaire ne Se trouve avoir de fonds, dans ce moment, que pour Ses dépenses ordinaires, & j’ai cru devoir, Monsieur, m’addresser par votre organe au Gouvernement Fédéral pour le prier d’ouvrir à cette administration un crédit, dont les fonds Seront uniquement employés à payer la dépense des Réparations urgentes & indispensables de ces Bâtimens.  Cette dépense extraordinaire doit être, par apperçu, de Cent vingt à cent trente mille dollars.  On prendra pour le remboursement de cette Somme, Soit en France, Soit aux Etats Unis, le mode qui conviendra au Gouvernement fédéral; & le mien, Monsieur, S’empressera de Faire acquitter cette dette, Sacrée comme le motif qui l’a fait contracter.
J’ose me flatter, Monsieur, que votre Gouvernement ne nous refusera pas un Service, que toutes les Nations civilisées Se rendent en pareil cas; et, que nos marins, poussés par la tempête Sur la terre d’un peuple ami, y trouveront tous les Secours qu’on en puisse attendre.  Agréez, Monsieur, un nouvel hommage de ma haute considération.

Turreau

